ELECTRONIC RECORD
                                                                         12*3- IH
COA#       12-13-00251-CR                        OFFENSE:        22.01


           Reginald Jerome Bell v. The State
STYLE:     ofTexas                               COUNTY:         Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    114th District Court


DATE: 08/29/2014                  Publish: NO    TC CASE #:      114-0674-13




                        IN THE COURT OF CRIMINAL APPEALS


         Reginald Jerome Bell v. The State of
STYLE:   Texas                                        CCA#:          lH3«/¥
          PROSE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         K&fi&fD                                      JUDGE:

DATE:       02-1IIIW/JT                               SIGNED:                           PC:_

JUDGE:           A: fi^A^A^-                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD